DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on January 25, 2021 was received. Claims 1, 2, 5, 6 and 7 were amended, claim 4 was cancelled and claim 13 was newly added.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 28, 2020.

Claim Interpretation
The claim limitations previously interpreted under 25 USC 112(f) as means plus function limitations are no longer interpreted as such because Applicant amended the claims to add sufficient structure to the corresponding limitations. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Fujimura et al. (US 4,393,807) on claims 1, 5 and 8-10 are withdrawn because Applicant amended claim 1 to require a specific structure of the wall from which the relay unit projects. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. in view of Yoshihara et al. (US 6,527,860) and Kubota et al. (US 2014/0030423). 
Regarding claim 1: Fujimura et al. discloses a spin coater which includes a spindle (RS) which holds and rotates the wafer (W) substrate, a nozzle (N) which supplies a coating solution such as 
Fujimura et al. fails to explicitly disclose that the inner peripheral surface of the cup (SC) from which the deflector ring (DR) projects is an inclined surface becoming lower toward an outer side. However, Yoshihara et al. discloses a similar spin coating apparatus using a flow control plate (25) connected to a cup (24) surface which does incline lower toward an outer side (col. 3 lines 42-52, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attach the deflector ring (DR) of Fujimura et al. to an inclined surface descending outwardly as taught by Yoshihara et al. because simple rearrangement of parts is not considered to be a patentable advance when no unexpected results are achieved (see MPEP 2144.04).
Fujimura et al. further fails to explicitly disclose solvent supply nozzle, though does disclose a solvent being applied to the wafer thus inherently requiring some source of solvent (col. 5 lines 5-14). However, Kubota et al. discloses a similar spin coating system which includes a solvent supply nozzle (45) along with the resist supply nozzle (44) (par. 33, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a solvent nozzle as taught by Kubota et al. for the generic solvent supply unit of Fujimura et al. because simple substitution of functionally equivalent mechanisms is not considered to be a patentable advance (MPEP 2143). 
Regarding claim 3: Fujimura et al. fails to explicitly disclose the dimensions of the annular barrier (12) or show that the distance between the lower end of it and the base ring (BR) is larger than its vertical height. However, the figures show that the placement of the barrier (12) relative to the base ring (BR) is close enough such that it could be interpreted either way by one of ordinary skill in the art (see figures 6, 8, 10 and 12). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try placing it at a location such that the distance between the lower end of the barrier (12) and the base ring (BR) is larger than the vertical length of the barrier because trying from a finite number of solutions is not considered to be a patentable advance (i.e. larger, smaller, or equal) (see MPEP 2143E) and because simple rearrangement of parts or changes in size are not considered to be patentable advances (MPEP 2144.04). 
Regarding claim 5: Fujimura et al. shows that the base ring (BR) is formed as an annular ring (see figure 5) and that the lower end of the annular barrier (12) is located above the evacuation holes (EH) of the base ring (BR) (see figures 6, 8, 10, 12).
Regarding claim 7: Fujimura et al. fails to explicitly disclose what the ratio is for the open area of the base ring (BR). However, Fujimura et al. does disclose that the amount and size of the evacuation holes (EH) which form part of the opening area are result effective variables that directly affect the air flow within the device (col. 1 lines 47+, col. 2 lines 1-34). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount and size of the holes (EH) to arrive at an opening area ratio of between 40% and 70% because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
Fujiumura et al. discloses that the apparatus is designed to function for a wide variety of resist viscosities, notably lower than 30cP and higher than 45cP (col. 2 lines 6-35, 46-52). While this does not Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 8: Fujimura et al. discloses that the base ring (BR) includes both opening portions (EH) and solid portions linearly linking an innermost region and outermost region (see figure 5). 
Regarding claims 9-10: Fujimura et al. shows that the deflector ring (DR) is formed integrally with the base ring (BR) and separately from the cup (SC) (see figures 4 and 6). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. in view of Yoshihara et al. and Kubota et al. as applied to claims 1, 3, 5 and 7-10 above and further in view of Batcheldor et al. (US 5,908,661)
Regarding claim 2: Fujimura et al. fails to explicitly disclose a back rinse solution supply nozzle which supplies solvent to a back surface of the substrate while it is held. However, Batcheldor et al. discloses a similar spin coating apparatus which includes a backside solvent application system which makes use of injection holes (221) which are nozzles to apply a solvent (241) to the back surface of a wafer (230) in order to avoid beading (254) on the peripheral edge of the wafer (col. 7 lines 26-51, figure 3A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a backside solvent nozzle as taught by Batcheldor et al. in the apparatus of Fujimura et al. because Batcheldor et al. discloses that this prevents edge beads (254) from occurring (col. 7 lines 36-51). 

While Fujimura et al. and Batcheldor et al. fail to explicitly disclose that the solvent is shaken off of the back side of the the substrate such that it bumps into the annular barrier (12) and onto the base ring (BR), regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore since the structure of the claims is the same as that of the prior art, it is presumed to be inherent that the solvent would take the same path of bumping into the annular barrier (12) and dripping onto the base ring (BR). 
Regarding claim 6: Fujimura et al. fails to explicitly disclose that the lower end of the annular barrier (12) is below the lower surface of the substrate. However, based on figures 4, 7, 9 and 11 one of ordinary skill in the art would recognize that the location of the lower end of the barrier (12) is close enough to being below the lower surface of the substrate that it could be interpreted either way, as being below or above that surface. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try placing the lower end of the barrier (12) below the lower surface of the substrate because trying from a finite number of solutions is not 
Further, while Fujimura et al. and Batcheldor et al. do not explicitly disclose that the solvent shaken off from both the upper and lower surfaces of the substrate bump into the annular barrier (12), regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, since the structure in the combination is the same as that of the claims, the claimed function of the solvent on both sides of the substrate bumping into the relay unit is presumed to be inherent.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. in view of Yoshihara et al. and Kubota et al. as applied to claims 1, 3, 5 and 7-10 above and further in view of Yoshioka et al. (US 5,677,000). 
Regarding claim 13: Fujimura et al. fails to explicitly disclose that the annular barrier (12) projects directly and linearly in the gravity direction from the inner peripheral surface of the cup (SC). However, Yoshioka et al. discloses another spin coating apparatus which includes a linearly and downwardly projecting member attached to the outer cup (3a) designed to adjust flow of various chemicals within the apparatus (see figure 12). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reorient the annular barrier (12) of Fujiumura et al. to be a direct and linear downward projection as taught by Yoshioka et al. because .

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that neither Fujimura et al. nor Kikuchi et al. teach the new limitations in claim 1.
In response:
Applicant’s arguments are now moot because they do not refer to the newly cited Yoshihara et al. reference which does teach the claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/20/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717